Case 8:20-cv-01306-SDM-JSS Document 10 Filed 08/04/20 Page 1 of 6 PageID 43



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

                                 CASE NO. 8:20-cv-01306-SDM-JSS

NANCY EDER individually
and on behalf of all others similarly situated,                 CLASS ACTION

         Plaintiff,

vs.

ASPEN HOME IMPROVEMENTS INC.,                                   JURY TRIAL DEMANDED
a Pennsylvania Corporation,

      Defendant.
___________________________________________/

  PLAINTIFF’S MOTION FOR LEAVE TO CONDUCT CLASS CERTIFICATION AND
                    DAMAGES RELATED DISCOVERY

         Plaintiff hereby moves the Court for Leave to Conduct Class Certification and Damages

Related Discovery to support Class Certification and in furtherance of an ultimate default judgment

against Defendant, Aspen Home Improvements Inc. (“Aspen”) for its violations of the Telephone

Consumer Protection Act, 47 U.S.C. § 227 (hereinafter “the TCPA”).

         By this Motion, Plaintiff seek the following relief:

1. That Leave of Court is granted to conduct Class Certification and damages related discovery

      from Aspen, including third-party discovery as necessary, in support of Class Certification;

2. That the Court reserve jurisdiction on the issue of damages against Aspen and to otherwise reserve

      ruling on a final damages determination against Aspen until the completion of discovery and a

      ruling on Class Certification; and

3. That Plaintiff be relieved from the current August 19, 2020 deadline to move for entry of a

      default final judgment against Aspen, and otherwise be permitted to seek a final default

      judgment against Aspen, both as to the individual Plaintiff and the putative Class, upon
Case 8:20-cv-01306-SDM-JSS Document 10 Filed 08/04/20 Page 2 of 6 PageID 44



    completion of Class Certification and damages discovery from Aspen and the Court’s ruling on

    Class Certification.


                                         INTRODUCTION


        1.      The purpose of this motion is to allow Plaintiff sufficient time to conduct Class

Certification and damages related discovery from Aspen and relevant third parties before Plaintiff

move’s for class certification and entry of a final default judgment against Aspen. Plaintiff intends

to seek a final default judgment against Aspen, both as to the individual Plaintiff and the putative

Class, upon completion of such Class Certification and damages discovery.

        2.      On June 8, 2020, Plaintiff filed her original Class Action Complaint against Aspen

to start this action. Plaintiff alleges that Defendant sent unsolicited telemarketing calls utilizing an

artificial or prerecorded voice to Plaintiff and Class members in violation of the TCPA.

        3.      The Complaint was properly served upon Defendant on June 12, 2020. [DE 6].

        4.      Pursuant to Fed. R. Civ. P. 12(a), Defendant was required to serve a responsive

pleading on or before July 3, 2020.

        5.      On July 7, 2020, and after numerous attempts to contact Aspen, Plaintiff moved for

the of default by the Clerk. [DE 8].

        6.      On July 20, 2020, the Clerk entered a default against Aspen. [DE 9].

        7.      Pursuant to Local Rule 7.02(g), Plaintiff’s motion for entry of default judgment is

due within thirty days of the Clerk’s entry of default, and is thus due on August 19, 2020.

        8.      Plaintiff and the putative Class were subject to Aspen’s common course of conduct

in violation of the TCPA. Plaintiff is in need of discovery from Aspen and relevant third parties so

the Court can first make a determination on class certification pursuant to Fed. R. Civ. P. 23(a)

and (b)(3), and then enter an appropriate default judgment against Aspen. Due to the nature of the



                                                   2
Case 8:20-cv-01306-SDM-JSS Document 10 Filed 08/04/20 Page 3 of 6 PageID 45



TCPA violation at issue here, Plaintiff believe there is a strong likelihood that Plaintiff will satisfy

the requirements of Rule 23. Because the measure of damages to be ultimately awarded against

Aspen by the Court will be dictated, in part, by the Court’s ruling on class certification, Plaintiff

seek the foregoing relief so that it can provide the Court the necessary and sufficient information

to enter a final default judgment against Aspen.

                                            ARGUMENT

  The Court Should Grant Leave to Conduct Class Certification and Damages Discovery

       9.      As a threshold matter, entry of default does not alter the Court's analysis for class

certification.” Whitaker v. Bennett Law, PLLC, No. 13-CV-3145-L NLS, 2014 WL 5454398, at

*3 (S.D. Cal. Oct. 27, 2014). Certification under Rule 23 remains a necessary procedural

requirement for the class to recover damages. The prerequisites imposed by Rule 23 serve “the

important function of protecting absent class members whose rights may be affected by the class

certification.” Davis v. Hutchins, 321 F.3d 641, 649 (7th Cir.2003) (citing Davis v. Romney, 490

F.2d 1360, 1366 (3d Cir.1974)). As such, “relief cannot be granted to a class before an order has

been entered determining that class treatment is proper.” Romney, 490 F.2d at 1366.

       10.     In cases in which the District Court enters a default judgment against a defendant

and where no class has been certified, the Court’s authority is limited to entering a default

judgment in favor of the individual named Plaintiff only. See Partington v. Am. Int'l Specialty

Lines Ins. Co., 443 F.3d 334, 340 (4th Cir. 2006).

       11.     However, in such cases, courts have repeatedly granted representative Plaintiff’s

leave to conduct discovery in support of Class Certification and in furtherance of an ultimate

default judgment. See Trull v. Plaza Assocs., 1998 U.S. Dist. LEXIS 14195 (N.D. Ill. Sept. 1,

1998), See also; Turner v. Coyote’s on the Boulevard, Inc., Case No. 08-61072-CIV-MARRA

(S.D. Fla. June 12, 2009); and Whitaker v. Bennett Law, PLLC, No. 13-CV-3145-L NLS, 2014


                                                   3
Case 8:20-cv-01306-SDM-JSS Document 10 Filed 08/04/20 Page 4 of 6 PageID 46



WL 5454398 (S.D. Cal. Oct. 27, 2014).

       12.     In the instant action, the putative Class consists of members who were unlawfully

targeted by Aspen with prerecorded telemarketing calls.

       13.     Before the Court can enter a default judgment in favor of the Class, it must first

find that the following four requirements of Rule 23(a) have been met: (1) the class is so numerous

that joinder of all members is impracticable; (2) there are questions of law or fact common to the

class; (3) the claims or defenses of the class representatives are typical of the claims or defenses

of the other class members; and (4) the class representatives are able to protect the interest of the

class fairly and adequately. FED. R. CIV. P. 23(a).

       14.     Here, while elements two (2) through four (4) can largely be met based on Plaintiff’

uncontested allegations, factual evidence on the numerosity element is needed for the Court, as it

directly impacts both class certification and the corresponding measure of damages. Moreover,

Aspen’s (or the third-party vendor used by Aspen’s) call logs identifying the members in the Class

is also needed for notice and administrative feasibility purposes. Aspen—and possibly non-party

vendors—are in possession of this information. Once the requisite information is obtained from

Aspen, Plaintiff will be able to demonstrate to the Court that the class is so numerous that joinder

of all members is impracticable, and that a judgment in favor of the Class is otherwise

administratively feasible. See Whitaker v. Bennett Law, PLLC, No. 13-CV-3145-L NLS, 2014 WL

5454398 (S.D. Cal. Oct. 27, 2014) (where the plaintiff was given leave of Court to conduct

discovery or otherwise obtain support for his motion for class certification after the defendant

failed to make an appearance in a TCPA action).

       15.     Plaintiff, upon information and belief, anticipate that the Class will consists of

hundreds, if not thousands of Class Members. Because Aspen refuses to appear in this matter,

Plaintiff has not been able to conduct the necessary discovery to move for entry of final judgment.


                                                 4
Case 8:20-cv-01306-SDM-JSS Document 10 Filed 08/04/20 Page 5 of 6 PageID 47



Thus, a Court ruling on class certification or default judgment is not ripe at this time.

           16.   The relief Plaintiff seeks is not uncommon. For example, in Whitaker, discussed

supra, the Honorable Judge M. James Lorenz, under similar circumstances (in a TCPA case, after

a default was entered but before a Default Judgement) granted Plaintiff leave of court to conduct

discovery in support of a Motion for Class Certification. See Order Granting Plaintiff’s Motion for

Class Certification No. 13-CV-3145-L NLS, 2014 WL 5454398 (S.D. Cal. Oct. 27, 2014).

           17.   Additionally, in Turner, discussed supra, the Honorable Judge Kenneth A. Marra,

under similar circumstances in a Fair and Accurate Credit Transactions Act, 15 U.S.C. §1681c(g)

(“FACTA”) case, granted Plaintiff leave of court to conduct discovery in support of class

certification motion. See Order Plaintiff’s Motion Leave of Court to Conduct Discovery, Reserving

Jurisdiction as to the Issue of Damages and Class Certification, Case No. 08-61072-CIV-MARRA

(S.D. Fla June 12, 2017), The Honorable Judge Marra permitted Plaintiff to conduct discovery in

support of his proposed motion to certify a class concluding that: “Since Coyote’s has refused to

participate in this case ... Plaintiff cannot, without discovery, attempt to demonstrate the elements

for certification of a class ... [t]he Court finds good cause supports granting Plaintiff the requested

relief.”

                          This Court Should Reserve Jurisdiction on Damages

           18.   Because the Court must first rule on Class Certification to evaluate the measure of

statutory damages entitled to the Class, it is appropriate for the Court to permit discovery and

ultimately conduct a hearing as necessary to conduct an accounting prior to entering judgment

against Aspen. See FED. R. CIV. P. 55(b)(2). It would be wholly inequitable and unfairly prejudicial

to Plaintiff and the class members for Aspen to escape liability and reap an unjust benefit by

refusing to participate in the litigation. Such a result would be contrary to public policy and run

afoul the relief and protections afforded pursuant to Rule 23.


                                                  5
Case 8:20-cv-01306-SDM-JSS Document 10 Filed 08/04/20 Page 6 of 6 PageID 48



       WHEREFORE, Plaintiff requests that the Court enter an Order as follows:

1. That Leave of Court is granted to conduct Class Certification and damages related discovery

   from Aspen, including third-party discovery as necessary, in support of Class Certification;


2. That the Court reserve jurisdiction on the issue of damages against Aspen and to otherwise reserve

   ruling on a final damages determination against Aspen until the completion of discovery and a

   ruling on Class Certification; and


3. That Plaintiff be relieved from the current deadline to move for entry of a default final judgment

   against Aspen, and otherwise be permitted to seek a final default judgment against Aspen, both

   as to the individual Plaintiff and the putative Class, upon completion of Class Certification and

   damages discovery and the Court’s ruling on Class Certification.


Dated August 4, 2020

                                                      Respectfully submitted,

                                                      /s/ Ignacio J. Hiraldo
                                                      Ignacio J. Hiraldo, Esq.
                                                      Florida Bar No. 0056031
                                                      IJH Law
                                                      1200 Brickell Ave Suite 1950
                                                      Miami, FL 33131
                                                      Email: ijhiraldo@ijhlaw.com
                                                      Telephone: 786.496.4469

                                                      Seth M. Lehrman, Esq.
                                                      (FBN 132896)
                                                      E-mail: seth@epllc.com
                                                      EDWARDS POTTINGER LLC
                                                      425 North Andrews Avenue, Suite 2
                                                      Fort Lauderdale, FL 33301
                                                      Telephone: 954-524-2820
                                                      Facsimile: 954-524-2822

                                                      Counsel for Plaintiff and the Class



                                                 6
